Title: Topics for Consultation with the Secretary of War, 16 May 1804
From: Jefferson, Thomas
To: 


          May 16. Deptmt War. Pichon’s complt of not returng salute to flag at N.O.
          Presents to Indns. at St. Louis. tobo. Whiskey. Capt. Lewis says 2000 D
          war between Kickapoos & oth. Indns. E. of Misipi, & Osages
          Homestubbe’s talk.
          Poutewatamies have killed the Indian murderers
          Capt Stoddart. barracks wanted at St. Louis
          a stone fort intended as only a bastion. gorge wants closing
          best to erect barracks in that. the side of the bastion 111. f.
          height of wall 15. f. thickness 3. to 2. f. 250. yds from river
          Upper Louisa. in 9. districts. from one extreme to another 260. miles
          the Commandts. have had salary of 100. D. a year.
          Spain had no treaties with Indians there. presents whiskey. tobo.
          he is collecting records to one place
          employ Interpreter of French & Span. @ 1.50 pr day
          the old confidential Secy. of the Lt. Govr. acts as Interpreter
          Indian interpreter also necessary @ 200. D. a year
          has rented house @ 25. D. pr. month. expresses
          monopoly of Indn. trade. will expire in 2. or 3. years.
          great sums due to monopolists from Indiana.
          iron at St. Louis 50 cents pr lb. nails 90. C. boards 6. D. pr. 100 f
          
        